Andrews, P. J.
This is an appeal from a judgment of the Fifth District Municipal Court, in favor of the defendant.
The only question presented by the appeal is whether the writing sued on can be treated as a lease, so as to support an action thereon for rent.
The Municipal Court held that the writing in question was not a lease, but an agreement for a lease, and I am clearly of the opinion that such decision was correct, and that the judgment should be affirmed with costs.
O’Gorman and Blanchard, JJ., concur.
Judgment affirmed, with costs.